Title: To Benjamin Franklin from ——— Parent de Bellehache and Other Favor Seekers, 18 December 1782
From: Parent de Bellehache, ——
To: Franklin, Benjamin


Requests for recommendations or positions in France or America continue to arrive on Franklin’s desk during the five months covered by this volume. Sometimes the supplicant frames his request as a response to an offer Franklin has made, as Parent de Bellehache suggests in his letter, printed below.
Another of these supplicants is Frère Frederic, a Capuchin friar and former naval chaplain with Ternay’s fleet. He was sent by Ternay and members of the Boston Council to persuade the Indians of St. John River to rejoin the French and Americans, in particular a group of 500 who had sided with the British when the British promised to send them a Catholic priest. During the year he spent on this mission he had suffered so from the cold and a diet of unsalted meat and water that now, at the age of 56, he is unable to take up again the religious duties of his order. He has petitioned the King to serve as chaplain in one of the royal chapels or castles. That petition has gone unanswered, but since Franklin promised a few days ago to add a note of support to a second petition, he presents it now.
One petitioner, Jean-Baptiste de Loose, a merchant at Ghent, sends a signed memorial about the Empereur toujours auguste, a ship he is outfitting at Ostend for a voyage to America. Anticipating the establishment of formal commercial ties, he wishes a permit to enter the port at Philadelphia and, in the event of an emergency, other ports as well. On September 25 he writes again, this time in English, to remind his “Lordship” of his memorial which his father-in-law delivered some time ago. He is certain that a vessel provided with a note from Franklin will “meet generaly with more freedom than those without.” Franklin’s note for a reply states: “Recd the honour of his Memorial & Letter requesting a Passport for a Vessel to sail from Ostend. That I have no Authority to give such Passports, and that if I had it would be of no Use. Otherwise it would be a Pleasure to oblige him.”
Franklin received only three requests for commissions in the army. Cousturier, a former officer of the French maréchaussée, writes on August 25 from Saissac, near Carcassonne, a brief but insistent plea “au plus grand ministre de la terre.” Given his natural inclination for the military, as well as his desire to see America under the orders of the great “Vaquinston,” he begs Franklin to obtain for him a military position and protection in North America.
Gourdeau de Monthigny, a Poitevin from Chantonnay, asks Franklin for a position in the army but will also accept a job in a state-owned company or clearing land on one of the American islands. Should proof of nobility be required for the army, M. d’Hozier de Serigny recently certified the family titles for his brother, a cadet at the Ecole militaire.
One wonders what Franklin made of the last of these requests for an army commission, from Richard Barrington, second son of the late Maj. Gen. John Barrington and nephew of Lord Barrington. His “extravagance and dissipation,” he writes in English on January 16, forced him to resign his commission in the 3rd Foot Guards and join the troops of the East India Company. Ill health compelled him to return to England, and, as his mother lived in France, he sought refuge there from his creditors. He has lived in France since last March. His health reestablished, he is now determined to settle in America, as “the cause of Liberty has always had my best and sincerest wishes, and happy I am that it has succeeded so well.” His annuity allows him to maintain his gentlemanly appearance, and if employed in the American Army, “I shall think Myself bound by Gratitude as well as inclination to exert my poor abilities for their service.” If Franklin hasn’t the power to appoint officers, will he recommend him to the commander-in-chief? Barrington assures Franklin that he has “seen the errors and folly of my former conduct and have too severely suffered, ever to be guilty of the like again.”
The surgeon Marcel, who says Franklin promised to aid him when he stopped at Passy on his way back from England in 1780, writes from Le Blanc in Berry on September 29. He refers Franklin to M. de La Martiniére or his secretary for references. Marcel was released five months ago from his imprisonment on the “ne Kerre” [Necker?]. Whatever position Franklin wishes to have him fill, Marcel is ready.
Writing in Latin from Leopoli (Lemberg or L’viv), the capital of Galicia, on January 12, Josephus Corabita de Laskowski begs Franklin to obtain for him a suitable and remunerative position in America.
Franklin also receives a good number of requests to forward mail. On August 25 Madame Sorin, just returned to Passy from Spa, inquires after his health and sends four packets which she wishes him to forward by four different ships.
Alphonse Leroy, signing himself “docteur et professeur de medecine de la faculté de paris,” writes on September 16. He has received correspondence from one of John Hancock’s closest relatives with instructions to address his reply care of Franklin to ensure its prompt delivery. Leroy is happy to have this occasion to express his esteem and veneration.
Two days later, H. Adolph Hoffmeister writes a one-sentence note from Heidelberg, asking Franklin to forward an enclosed letter to America. This was undoubtedly addressed to his brother-in-law in New York.
The comtesse de La Brosse writes from the château d’Hérouville near Void, Lorraine, on December 4, to ask whether Franklin will accept letters to be forwarded to her brother in America. After serving with Rochambeau’s army for two years, her brother retired in August as captain of the Saintonge Regiment. He has written to her from his home near Williamsburg, but neglected to indicate how she might reach him. She in turn neglects to give Franklin her brother’s name, and there is no one in the Saintonge Regiment who goes by either of the names she gives for herself.
On December 27, J. Tahon, a Premonstratensian, writes from Armentières, near Lille, to ask Franklin to forward a letter to his brother, a resident of Boston for 12 years now. Earlier attempts to send letters to him have failed, but Tahon is certain that under Franklin’s auspices the letter he encloses will reach his brother.
The next day, a Saturday, M. Enouf, general agent of the King’s brother, the comte de Provence, writes about a packet of eighteen bills of exchange he sent Franklin on December 7. As the people who gave him these bills are in extreme need of the money, he asks Franklin to forward them to M. Grand by Monday morning.
On the first day of the new year, Wilhelm Augustine von Steuben, General von Steuben’s father, writes in German entreating Franklin to forward an enclosed letter to Congress. He adds his wishes for continued victories in the new year and an enduring peace.
On January 2 Moreau-Dufourneau, avocat and magistrate, writes from Saint-Florentin in Burgundy to ask “Millord Docteur” to forward a letter to George Fox in answer to one he has received. “Millord fox,” who had lived with his family for a year, did not include his return address. The writer has heard that Fox is living in England.
Many people turned to Franklin for help with money owed to them. A longstanding debt prompts M. Bucaille, writing from Saint-Omer on September 10, to solicit Franklin’s intervention. In 1775 he lent 3,000 l.t. to M. de Monneron, an officer of engineers then garrisoned in his city but who has since left for service in the United States. Bucaille encloses copies of notes Monneron signed promising to repay half of the loan by February, 1776, and the other half by March, 1776.
Writing from Lorient on September 12, the widow Dubois, now joined by Mlle La Morlon, renews her request for help in obtaining reimbursement for money owed them these past three years by officers in Jones’s squadron. They have applied more than once to Messrs. Montigny and Moylan, merchants at Lorient in charge of distributing prize funds; they have written the comtesse de Maillé; and they have even obtained orders from M. de Castries that they be paid. According to James Moylan, the only thing that will ensure their reimbursement is a note from Franklin. With their creditors about to carry off their furniture and their many children languishing in the worst misery, they hope that Franklin will take pity on them.
Charles Quentin Racine “dit picard,” as he signs himself, writes on November 14, claiming to have served under John Paul Jones on the Bonhomme Richard, and to have risen to the rank of corporal. He has heard from other French volunteers that they have received 450 l.t. He asks Franklin to send his share as soon as possible. He adds that the prize ship they captured was named “La Serapisse une frégate du premier Rang.”
Alexis Bremont, a native of Pau, addresses an undated letter which we believe could only have been written as of 1782. He requests an audience, and encloses a petition to “Son Altesse Royale D’amérique” in which he explains that he embarked on the frigate “La Bostonnoise” at Bordeaux in 1778 and cruised for eight months before landing at Boston, where he began three years of service under Colonel Armand. With General “Guethz” in command of Armand’s troops, he was captured by Cornwallis and taken to Charleston. Later he “repassa en Amerique” with a “certificat de prisonnier” from General “Haô” and “Mr. Le Barron Destebingue” and embarked on a series of cruises on the privateer “Le poptor,” the frigate “Ladine,” and the privateer “General Pecrine,” ending with his capture and imprisonment at New York. Despite all his years of service, he has never received any payment. He is now at Paris, ill and without any support. Franklin is his last hope.
Another undated letter from a Frenchman imprisoned in America, most likely written in 1782, comes from Mathieu Martinet, a native of Marseille. In 1778 he embarked on the Marie Marguerite Toucher, which was captured outside Boston and sent in to New York. Following his imprisonment and exchange, he served on several more ships, the most recent being the Protector. When it was captured, he was sent to England where he says he remained from May 4, 1781, until last September 25. He asks Franklin to help him obtain his share of the prize money and encloses his certificate and passport.
A German merchant of Nantes who signs himself “D’ron” writes on January 11, to enlist Franklin’s help in tracking down a Boston saddler named Fritz, who borrowed 2,000 écus from him during a stay in Nantes four years earlier. He has heard nothing from him since then.
Many people turn to Franklin for information or advice of one sort or another. On August 26 M. de Ferriere, a former officer of dragoons, writes from Lorient asking for Franklin’s wisdom in settling a dispute. Ferriere and his wife were living in Quimper when his wife prevailed upon him to move to Nantes. By great misfortune the boat carrying their furniture and effects was captured by the English, then retaken by an American brig, the Hambourg, which carried the prize to Lorient where it was consigned to Messrs. Cuming and Macarty. Armed with a letter of recommendation from Jonathan Williams, Jr., Ferriere went to Lorient to buy back his belongings. Initially Cuming and Macarty had promised to let him set his own price for his copy of the Encyclopédie and his editions of Voltaire and Raynal. Cuming reneged and is now demanding an exorbitant price for those volumes. Ferriere gives details of what he paid and what he has lost, and promises to abide by Franklin’s judgement of the case. As Ferriere will soon return to Nantes, he asks Franklin to reply to an address there.
In a letter of October 12, the firm Frères Camusat et C. Lerouge of Troyes thanks Franklin for recommending their firm to merchants “de votre climat.” The resulting business has been significant, but one particular liaison makes them uneasy and only Franklin can put their minds at ease. Mr. Jean André Stockolm et Co., newly established at Nantes, has recently made them a proposal, but all they have been able to learn of the firm is that Franklin knows of its existence in America. Receiving no answer, they write again on October 23.
Also writing on October 12, M. de Castella describes himself as a native of the canton of Fribourg and recalls that city’s “petite revolution” of the year before, which the newspapers mentioned briefly. He requests a short private interview and asks that Franklin keep secret his name until he has a chance to explain himself.
Captain Niebelschütz, in the Eichmann regiment, writes on October 18 in favor of a distinguished family that is trying to locate one of its members, Frantz Siegfried de Wulfen, formerly in the service of Prussia and thought to have transferred to the American army in 1777 with Franklin’s recommendation. Since that time his relatives have had no word of him. Now it is necessary to decide the ownership of land which he inherited, and the family does not know whether he is alive. The family hopes that “le celebre et Vertueux franklin” will help them learn the fate of their relative.
Franklin receives two requests in German for help in settling inheritances. Writing on December 4 is Heinrich Hartmann Zeller, a minister in Nussbaum. He inquires about a local burgher’s son, Johann Jakob Höfle, who left home for Philadelphia in 1744 at the age of 19. He wrote his parents in 1750 that he worked for Michel Diel in Philadelphia, the only news they have had of him. At his leisure could Franklin inform them whether or not Höfle is living and what his family situation is? If he has died, the family would like a death certificate so that they might take possession of his inheritance. They will reimburse all expenses.
From Hayn (Grossenhain), in Upper Saxony, on December 16, R. Bingel sends Franklin, as requested, three copies of a legal brief in German, dated October 21 and attested on November 16. He asks Franklin to forward the copies to Johann Friedrich Schmidt, minister at Germantown. The brief warns that either Schmidt or his legal heirs must appear at Hayn within a year to claim his portion of his father’s estate at Frohse.
On January 12, Franklin’s neighbor Louis-Guillaume Le Veillard writes on behalf of M. de Boislandry, his relative by marriage and a merchant from L’Aigle (Normandy), who desires a private conversation with Franklin. Le Veillard hopes that what his relative requests may be something Franklin will wish to grant.
In a category all its own is the request from President Pigault de Lepinoy, former mayor of Calais, who writes from that city on September 11. Heroes and great men are usually immortalized by means of reliquaries, paintings, statues, and mausoleums. But what monument could be raised to the man who stole thunder from the sky and the scepter from tyrants? He begs Franklin for some items to serve as devotional objects: an engraving, a pair of his eyeglasses, and a pen used to compose the glory and salvation of America. Such a request from an unknown cannot surprise: whoever has been inspired by the abbé Raynal’s depiction of the great man will want to possess some instrument of his immortality.
 
Monsieura paris rüe st. Sauveur no 27. Ce 18 Xbre 1782
L’orsque j’eûs l’honneur cet etè de me recommander a votre bienveillance, implorant a cet effet votre penchant a obliger les infortunès, votre pouvoir a cet egard, et l’estime dont vous aviez honorè mon pere dont je vous appris la mort, vous voulütes bien me promettre de vous ressouvenir de moi dans l’occasion; une telle promesse de votre part est faitte pour inspirer de la confiance, la mienne a etè sans bornes et m’engage aujourd’huy a vous prier de vouloir bien laisser cette lettre sur votre bureau pour remèmorer un infortunè de 27 ans qui après avoir servi dans la cavalerie, est actuellement sans aucune ressource quelconque portè d’une bonne volontè, etaÿè de quelques connoissances qui le rendent propres a plusieurs emplois, et müni de la recommandation de personnes de merite et de consideration. La multitude de vos affaires me feroit regarder comme une indiscretion d’aller vous presenter mes respects en un moment Comme Celui-çi. Je me borne a vous prier de m’accorder la presente faveur.
Je suis avec respect Monsieur De votre excellence Votre tres humble et tres obeissant serviteur

  Parent de Bellehacheanc. [ancien] off. de Cavalerie au reg. de M. Le Cte D’artois 2eme fils de feu le president Parent reduit au tombeaupar le vol d’une femme nommèe Rogè.
 
Notation: Parent de Belle Hache 18. Decr. 1782.
